 Case 4:20-cv-12725-SDD-EAS ECF No. 7, PageID.17 Filed 12/08/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MACK ADAM MCCLAIN,

             Petitioner,                               Case No. 20-12725

v.                                                     Stephanie Dawkins Davis
                                                       U.S. District Judge
MICHAEL J. MAIN,

             Respondent.
                                                 /

     ORDER DISMISSING PETITION FOR WRIT OF HABEAS CORPUS

       On September 23, 2020, petitioner Mack Adam McClain filed a petition for

a writ of habeas corpus in this Court pursuant to 28 U.S.C. § 2241. Petitioner

challenged the conditions of his confinement in the Isabella County Jail (ICJ), in

Mt. Pleasant, Michigan. As further explained below, because Petitioner is no

longer held at that facility, his petition is moot and will be dismissed.

                                   BACKGROUND

       Petitioner raises four issues in his petition. The first three involve the

Isabella County Jail’s response to the Covid-19 pandemic. Petitioner asserts that

the jail is not following the protocols established by the Centers for Disease

Control and Prevention or the Michigan Department of Corrections to prevent the

spread of the virus, that it is acting with deliberate indifference, and is failing to

enforce facemask and other personal protective equipment policies. Petitioner also
 Case 4:20-cv-12725-SDD-EAS ECF No. 7, PageID.18 Filed 12/08/20 Page 2 of 5




argues that the jail has interfered with his right to access the courts. For relief,

Petitioner seeks immediate release from the jail’s “dangerous conditions.” (ECF

No. 1, PageID.7).

        Petitioner was confined at the Isabella County Jail at the time he filed his

habeas petition. (ECF No. 1, PageID.1). However, as Petitioner has informed the

Court in another case before it, 1 he is no longer confined at the ICJ. (See 4:20-cv-

12420, ECF No. 4, PageID.43).

                                       DISCUSSION

        A.    Legal Standards

        A petition for a writ of habeas corpus must set forth facts that give rise to a

cause of action under federal law or it may be summarily dismissed. See Perez v.

Hemingway, 157 F. Supp. 2d 790, 796 (E.D. Mich. 2001). Federal courts are

authorized to dismiss any habeas petition that appears legally insufficient on its

face. Taylor v. Palmer, 623 Fed. Appx. 783, 786 n.3 (6th Cir. 2015) (citing

McFarland v. Scott, 512 U.S. 849, 856 (1994)). The courts are also authorized to

summarily dismiss a habeas corpus petition if it plainly appears from the face of

the petition or the exhibits attached to it that the petitioner is not entitled to federal




    1
      A court may take judicial notice of its own records. Graminex, L.L.C. v. Aktiebolaget
Cernelle, 451 F. Supp. 3d 732, 738 (E.D. Mich. 2020) (citing Fed. R. Evid. 201(b)(2); United
States v. Doss, 563 F.2d 265, 269 n. 2 (6th Cir. 1977)).

                                               2
 Case 4:20-cv-12725-SDD-EAS ECF No. 7, PageID.19 Filed 12/08/20 Page 3 of 5




habeas relief. Carson v. Burke, 178 F.3d 434, 436 (6th Cir. 1999); Rules

Governing § 2254 Cases, Rule 4, 28 U.S.C. § 2254. A district court has the duty to

screen out any habeas corpus petition that lacks merit on its face. Allen v. Perini,

424 F.3d 134, 141 (6th Cir. 1970).

      An individual held in government detention may pursue civil rights claims

that challenge policy decisions “concerning the conditions of confinement” and

may pursue injunctive relief to redress those conditions. Ziglar v. Abbasi, 137 S.

Ct. 1843, 1862 (2017). Whether such relief may be obtained through a habeas

petition is a question that has been “left open[.]” Id. Generally, challenges to

conditions of confinement “fall outside” habeas corpus relief. Hodges v. Bell, 170

Fed. Appx. 389, 392 (6th Cir. 2006) (citing Nelson v. Campbell, 541 U.S. 637, 643

(2004)); see also Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013).

However, when habeas petitioners “challenge the fact or extent of their

confinement by seeking release from custody[,]” such “claims are properly brought

under [28 U.S.C.] § 2241.” Wilson v. Williams, 961 F.3d 829, 837 (6th Cir. 2020).

      Regardless of the nature of a federal litigant’s claims, a case or controversy

must exist. Fialka-Feldman v. Oakland Univ. Bd. of Trustees, 639 F.3d 711, 713

(6th Cir. 2011) (citing U.S. Const. art. III, § 2, cl. 1). This is “a cradle-to-grave

requirement that must be met in order to file a claim in federal court and that must

be met in order to keep it there.” Id. Federal courts have “no authority to give

                                            3
 Case 4:20-cv-12725-SDD-EAS ECF No. 7, PageID.20 Filed 12/08/20 Page 4 of 5




opinions upon moot questions. . .” Church of Scientology of Cal. v. United States,

506 U.S. 9, 12 (1992) (internal quotation marks omitted). As a result, courts “have

a ‘continuing obligation’ to enquire whether there is a present controversy as to

which effective relief can be granted.” Coal. for Gov’t Procurement v. Fed. Prison

Indus., Inc., 365 F.3d 435, 458 (6th Cir. 2004) (citing Southwest Williamson

County Cmty. Assoc. v. Slater, 243 F.3d 270, 276 (6th Cir. 2001)).

      B.     Analysis

      As noted above, Petitioner was confined in the Isabella County Jail when he

filed his habeas petition (ECF No. 1, PageID.1), but is no longer there. (See 4:20-

cv-12420, ECF No. 4, PageID.43). Because mootness raises a jurisdictional

question, courts lose jurisdiction “to consider any case or issue that has ‘lost its

character as a present, live controversy . . .’” Demis v. Sniezek, 558 F.3d 508, 512

(6th Cir. 2009) (citation omitted). “[I]t is not enough that a dispute was alive when

[the] habeas corpus petition was filed in the district court. [The petitioner] must

continue to have an actual injury that is capable of being redressed by a favorable

judicial decision.” Brock v. United States Dept. of Justice, 256 Fed. Appx. 748,

750 (6th Cir. 2007).

      Petitioner’s habeas claim, seeking release from the Isabella County Jail

because of its failure to protect him from the Covid-19 pandemic, was properly

brought under section 2241. Wilson, 961 F.3d at 837; see also Awshana v.

                                           4
 Case 4:20-cv-12725-SDD-EAS ECF No. 7, PageID.21 Filed 12/08/20 Page 5 of 5




Adducci, 453 F. Supp. 3d 1045, 1047 (E.D. Mich. 2020). However, the Sixth

Circuit has consistently found that release from a corrections facility or transfer to

a different one renders requests for injunctive relief against the prior facility moot.

Coleman v. Bowerman, 474 Fed. Appx. 435, 438 (6th Cir. 2012); Cardinal v.

Metrish, 564 F.3d 794, 799 (6th Cir. 2009); Kensu v. Haigh, 87 F.3d 172, 175 (6th

Cir. 1996). Because Petitioner is no longer at the Isabella County Jail, his petition

is moot and must be dismissed.

                          CONCLUSION AND ORDER

      For the reasons stated above, the petition for a writ of habeas corpus is

DENIED WITH PREJUDICE.

      Because jurists of reason would not find debatable the Court’s determination

that Petitioner’s claim for habeas relief was moot, see Slack v. McDaniel, 529 U.S.

473, 484 (2000), IT IS FURTHER ORDERED that a certificate of appealability

is DENIED.

      IT IS FURTHER ORDERED that Petitioner is DENIED leave to appeal

in forma pauperis, because the appeal would be frivolous. See Allen v. Stovall,

156 F. Supp. 2d 791, 798 (E.D. Mich. 2001).

      IT IS SO ORDERED.

Dated: December 8, 2020                 s/Stephanie Dawkins Davis
                                        Stephanie Dawkins Davis
                                        United States District Judge

                                           5
